942 So.2d 469 (2006)
Darryl L. HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-2112.
District Court of Appeal of Florida, Fourth District.
November 29, 2006.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, *470 Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, Celia A. Terenzio, Bureau Chief, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
This case is before us on remand from the Florida Supreme Court which quashed our earlier decision reported at Harris v. State, 906 So.2d 1107 (Fla. 4th DCA 2005).
Based on State v. Richardson, 915 So.2d 86 (Fla.2005), we affirm appellant's sentence as an habitual felony offender.
KLEIN, GROSS and MAY, JJ., concur.